DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
 Applicant's arguments filed on 01/29/2021 have been fully considered but they are not persuasive. 
It is argued by the applicant that “Tsai does not disclose or suggest conductive pads provided on an upper surface of the interconnect layer that is exposed, the conductive pads being mechanically connectable with bumps, respectively, at an exposed upper surface of each of the conductive pads. The Office alleges that the upper surfaces of the active region 44 corresponds with conductive pads, while the active region 44 also corresponds with an interconnect. The upper surfaces of the active region 44 are not provided on an upper surface of layer 42 that is exposed. The upper surfaces of the active region 44 are disposed within layer 42. The upper surfaces of the active region 44 are not exposed outside of the layer 42 and thus are not connectable with the contact balls 46 at an exposed upper surface of the active region 44.”

    PNG
    media_image1.png
    530
    881
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    494
    1139
    media_image2.png
    Greyscale

However, the examiner is not persuaded because fig. 3 of Tsai discloses conductive pads (which are top surface of 44) provided on an upper surface (side surfaces of contact holes in layer 42 are upper surface) of the interconnect layer (which includes layer 42 and note that upper and lower are relative terms and side surfaces of contact holes of 42 are upper surfaces) that is exposed (a past tense so 46 can connect to top surfaces of 44 in the contact hole of layer 42 which are conductive pads), the conductive pads being mechanically connectable with bumps 46, respectively, at an exposed (past tense 
It is argued by the applicant that “the Office asserts that the active region 44 corresponds with   both conductive pads and also an interconnect. It is unclear as to how the active region 44 can correspond with both   conductive pads   located above an interconnect and also the interconnect itself.”
However, the examiner is not persuaded, and to make it clear for the applicant, the Office did not and does not asserts that the active region 44 corresponds with both conductive pads and also an interconnect. The examiner interpretation is that the conductive pads are top surfaces of 44 where conductive bumps 46 made contact with, and each regions of 44 below top surfaces is interconnect, the conductive pads and the interconnect are separate regions.
It is argued by the applicant that “Tsai does not disclose or suggest an interconnect layer provided on a main surface of a semiconductor substrate. The alleged interconnect layer 42 is provided on layer 40. Layer 42 is not provided on a main surface of the substrate 10”.
However, the examiner is not persuaded because fig. 3 clearly shows an interconnect layer provided on a main surface of a semiconductor substrate (as labeled examiner above), and fig. 3 clearly shows that it is on, otherwise fig. 3 of Tsai would not have existed. The examiner believes that the applicant misunderstands Tsai reference and recommend setting up examiner’s interview for further clarity. 
It is argued by the applicant that “While one skilled in the art could possibly construe the layer 42 as being provided over the main surface of the substrate 10, one skilled in the art would could not construe the layer 42 as being provided on the main surface of the substrate 10. New claim 28 is added to clarify this point, although "provided on" requires being in physical contact with and supported by the surface.”

    PNG
    media_image1.png
    530
    881
    media_image1.png
    Greyscale

	The Examiner is not persuaded as shown in fig. 3 of Tsai above (with examiner’s labeling). https://www.dictionary.com/browse/on?s=t defines “on” so as to be attached to or unified with. Fig. 3 of Tsai invention meets the definition of “on” and show "provided on" requires being in physical contact. Furthermore, physical contact does not mean direct physical contact, physical contact just mean a physical object is physical in between, such ABC where A and C are in physical contact since B is a physical object between A and C.


    PNG
    media_image3.png
    545
    918
    media_image3.png
    Greyscale

Furthermore, fig. 23 of Tsai discloses wherein the interconnect layer is provided directly on the main surface of the semiconductor substrate. Note that directly on can mean that it is not off center but align direct on without off center.
It is argued by the applicant “In addition, as conceded by the Office, Tsai does not disclose or suggest MOS transistors provided on a main surface of the semiconductor substrate, the MOS transistors being covered with the interconnect layer. The Office asserts that Verma discloses MOS transistors provided on a main surface of a semiconductor substrate and then asserts that "it would have been obvious to form a device of Tsai comprising wherein the active device are MOS transistors such as taught by verma as MOS transistors are the building block for semiconductor device." Applicant respectfully disagrees. Verma is directed to a method of reducing substrate coupling, illustrated in Figs. 8 and 9, reproduced below. An NMOS transistor 52 and a PMOS transistor 102 are provided. One skilled in the art would not have been led to modify Tsai in view of Verma to arrive at the present invention. More specifically, the Office appears to allege that the active region 44 on the substrate 10 of Tsai would be replaced by one of the MOS transistors 52, 102 of Verma. However, even modifying Tsai in the 
The examiner is not persuaded because Verma is secondary reference relied on to show that active device can be MOS transistor, the missing limitation in Tsai reference. Clearly, MOS transistor has been in history for over 70 years, and clearly the applicant is not suggesting that the applicant inventive concept is “MOS transistor” and that “MOS transistor” is an allowable subject matter. As such the examiner is not persuaded.
It is argued by the applicant that “One skilled in the art would not have been led to modify Tsai in view of Verma to arrive at the present invention. More specifically, the Office appears to allege that the active region 44 on the substrate 10 of Tsai would be replaced by one of the MOS transistors 52, 102 of Verma. However, even modifying Tsai in the manner suggested by Verma does not disclose or suggest an interconnect layer is provided on a main surface of the semiconductor substrate such that MOS transistors are covered with the interconnect layer. Even if the active region 44 on the substrate 10 of Tsai was replaced  with MOS transistors, the combination of Tsai and Verma would not result in an interconnect layer provided on a main surface of the substrate 10 such that MOS transistors would be covered with the interconnect layer (alleged as layer 42). Therefore, the combination of the teachings of Tsai and Verma does not disclose or suggest all the features of independent claims 1 and 23, and claims 1 and 23 patentably distinguished over the references relied upon. Claims 2, 4, 6, 12-22, and 24-27 depend either directly or indirectly from independent claims 1 and 23, and are therefore patentably distinguished over the references relied upon for at least the reasons discussed above.”

It is argued by the applicant that “claims 2, 4, 6, 12-22, and 24-27 are patentably distinguished over the reference relied upon by virtue of their additionally-recited features. For example, claim 20 recites that "the conductive pads are exposed toward outside." The upper surface of the active region 44 (alleged to correspond with conductive pads) is not exposed toward outside. Claim   21 recites that    "the conductive pads are exposed from the interconnect layer." The upper surface of the active region 44 (alleged to correspond with conductive pads) are not exposed from the alleged interconnect layer 42. Thus, claims 2, 4, 6, 12-22, and 24-27 are patentably distinguished over the references relied upon.”
The examiner is not persuaded because “exposed” is a past tense.  Tsai discloses claim 20 which recites that "the conductive pads are exposed toward outside." It was exposed outside so that bump 46 made contact with the exposed conductive pads. Tsai discloses claim   21 which recites that    "the conductive pads are exposed from the interconnect layer” because the top of 42 makes contacts holes to exposed the conductive pads so that bump 46 made contact with the exposed conductive pads.
New claims are also all rejected as shown below in the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 12-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai 6180445 in view of Verma et al. 6638844 (Verma).

    PNG
    media_image1.png
    530
    881
    media_image1.png
    Greyscale


Regarding claim 1, fig. 3 of Tsai discloses a semiconductor device, comprising: 
a semiconductor substrate 10; 
active devices (contained in active region 44) provided on a main surface of the semiconductor substrate;
, the at least one inductor 22 and the at least one interconnect 44 being located at a same layer (top surface of 40) as each other; and 

    PNG
    media_image2.png
    494
    1139
    media_image2.png
    Greyscale

conductive pads (top exposed surface of 44) provided on an upper surface of the interconnect layer (which include 42 and note that upper and lower are relative terms and side surfaces of contact holes of 42 are upper surfaces) that is exposed (a past tense so 46 can connect to top surfaces of 44 which are conductive pads), the conductive pads being mechanically connectable with bumps 46, respectively, at an exposed (past tense and top of 44 was exposed so that 46 can make contact) upper surface of each of the conductive pads, 
wherein the conductive pads are provided in a region of the upper surface of the interconnect layer, which does not overlap with the at least one inductor, and which is located above the at least one interconnect, 2Docket No. 8246-0023 Appln. No. 15/643,906 
wherein there are no conductive pads above  the at least one inductor (see fig. 3),
wherein the active devices are provided in a region of the main surface of the semiconductor substrate, which does not overlap with the at least one inductor, and 
wherein there are no MOS transistors below the at least one inductor (50 below inductor 22 is second STI and therefore no MOS transistors).

Tsai does not disclose that the active device are MOS transistors.

However, figs. 8-9 of Verma discloses a semiconductor device, comprising: 
a semiconductor substrate (50’ and 60); 
MOS transistors provided on a main surface of the semiconductor substrate; 
an interconnect layer; and 
conductive pads provided on an upper surface of the interconnect layer;
wherein the MOS transistors are provided in a region of the main surface of the semiconductor substrate, which does not overlap with the at least one inductor, such that there are no MOS transistors provided in an area of the main surface of the semiconductor substrate, and wherein there are no MOS transistors below the at least one inductor.
Note Verma teaches that active device being MOS transistor is not inventive concept.
As such it would have been obvious to form a device of Tsai comprising wherein the active device are MOS transistors such as taught by verma as MOS transistors are the building block for semiconductor device.

Regarding claim 23, fig. 3 of Tsai discloses a semiconductor device, comprising: 
a semiconductor substrate 10; 
active device provided on a main surface of the semiconductor substrate; 
an interconnect layer including an inductor 22 and an interconnect 44, the interconnect layer being provided on the main surface of the semiconductor substrate such that the active device is , the at least one inductor 22 and the at least one interconnect 44  being located at a same layer (top surface of 40) as each other; and 
a conductive pad (top surface of 44) provided on an upper surface of the interconnect layer and located above the interconnect 44, that is 7Docket No. 8246-0023 Appln. No. 15/643,906 exposed, the conductive pad being mechanically connectable with a bump 46 at the exposed upper surface of the conductive pad, 
wherein the conductive pad is provided in a region of the upper surface of the interconnect layer, which does not overlap with the inductor (see fig. 3), and which is located above the interconnect 44,
wherein there is no conductive pad above the inductor,
wherein the active is provided in a region of the main surface of the semiconductor substrate, which does not overlap with the inductor, and
wherein there is no MOS transistor provided below the inductor (50 below inductor is second STI and therefore no MOS transistors).
Tsai does not disclose that the active device is a MOS transistor.

However, figs. 8-9 of Verma discloses a semiconductor device, comprising: 
a semiconductor substrate (50’ and 60); 
MOS transistors provided on a main surface of the semiconductor substrate; 
an interconnect layer; and 
conductive pads provided on an upper surface of the interconnect layer;
wherein the MOS transistors are provided in a region of the main surface of the semiconductor substrate, which does not overlap with the at least one inductor, such that there are no MOS transistors provided in an area of the main surface of the semiconductor substrate, and wherein there are no MOS transistors below the at least one inductor.

As such it would have been obvious to form a device of Tsai wherein the active device is MOS transistor such as taught by verma as MOS transistor are the building block for semiconductor device.

Regarding claim 2, fig. 3 of Tsai discloses wherein the conductive pads are provided in a plurality of lines (three lines into the page).

Regarding claim 4, fig. 3 of Tsai discloses wherein the conductive pads are regularly arranged in cross-section view, except a region, which overlaps the at least one inductor. Note that it would have been necessary the case the fig. 3 of Tsai would be one that meet the claim in plan view.

Regarding claim 6, fig. 3 of Tsai discloses wherein the bumps are provided on the conductive pads, respectively, and wherein the bumps are provided in a region, which does not overlap with the at least one inductor.

Regarding claim 12, fig. 3 of Tsai discloses wherein the at least one inductor is made of an interconnect included in interconnect layer, the at least one inductor being formed in coil shape (fig. 2A).

Regarding claim 13, fig. 3 of Tsai discloses wherein the at least one interconnect included in the interconnect layer is provided in a region, which does not overlap with the at least one inductor.

Regarding claim 14, it is necessary the case that fig. 3 Tsai discloses wherein a distance between the at least one inductor and the main surface of the semiconductor substrate, on which the MOS 

Regarding claim 15, fig. 3 of Tsai disclose wherein the at least one interconnect of the interconnect layer is provided in a region not overlapping with the at least one inductor.

Regarding claims 16-17, fig. 3 of Tsai discloses wherein the conductive pads are arranged in a first pitch, wherein the at least one inductor includes a first inductor, wherein the conductive pads provided on the upper surface of the interconnect layer include a first conductive pad and a second conductive pad.
Tsai does not discloses wherein the first inductor is located between the first conductive pad and the second conductive pad in plan view, and wherein a distance between the first conductive pad and the second conductive pad is greater than the first pitch of the conductive pads.
However, fig. 9 of Verma discloses wherein the conductive pads are arranged in a first pitch, wherein the at least one inductor includes a first inductor, wherein the conductive pads provided on the upper surface of the interconnect layer include a first conductive pad (pad in opening 80) and a second conductive pad (another pad in another opening 80 directly opposite), wherein the first inductor is located between the first conductive pad and the second conductive pad in plan view (see fig. 9), and wherein a distance between the first conductive pad and the second conductive pad is greater than the first pitch of the conductive pads (see fig. 9).
Therefore, it would have been obvious to form a device of Tsai and Verma wherein the first inductor is located between the first conductive pad and the second conductive pad in plan view, and wherein a distance between the first conductive pad and the second conductive pad is greater than the 
 
Regarding claim 18, it would have been obvious to form a device of Tsai and Verma wherein one of the MOS transistors is overlapped with one of said conductive pads in order to form as many MOS transistor in the active device region so that there would have an overlap.

Regarding claim 19, fig. 3 of Tsai discloses wherein the at least one interconnect has a first interconnect, and wherein the at least one inductor and the first interconnect are formed in the same layer.

Regarding claim 20, fig. 3 of Tsai discloses wherein the conductive pads are exposed toward outside.

Regarding claim 21, fig. 3 of Tsai discloses wherein the conductive pads are exposed from the interconnect layer.

Regarding claim 22, fig. 3 of Tsai discloses wherein the conductive pads are formed in the same layer with each other.

Regarding claim 24, fig. 3 of Tsai discloses wherein the bump is provided on the conductive pad, and wherein the bump is provided in a region, which does not overlap with the inductor.



Regarding claim 26, fig. 3 of Tsai discloses wherein the conductive pad is exposed toward outside.

Regarding claim 27, fig. 3 of Tsai discloses wherein the conductive pad is exposed from the interconnect layer.

    PNG
    media_image3.png
    545
    918
    media_image3.png
    Greyscale

Regarding claim 28, fig. 23 of Tsai discloses wherein the interconnect layer is provided directly on the main surface of the semiconductor substrate.

Regarding claim 29, Tsai and Verma disclose claim 1, and Tsa discloses wherein the active device 44 and the at least one interconnect are disposed directly under the conductive pads. Therefore, the 

    PNG
    media_image4.png
    720
    808
    media_image4.png
    Greyscale

Regarding claim 30, fig. 3 of Tsai discloses wherein the conductive pads are located above and spaced apart from the at least one interconnect (for fig. 3 shows 3 conductive pads (top surface of 44 and the at least one interconnect can be any one of the 44 structure below the top surface of 44 and the conductive pads are located above and spaced apart from the at least one interconnect that is non-contiguous with the conductive pads.)


    PNG
    media_image4.png
    720
    808
    media_image4.png
    Greyscale


Regarding claim 31, fig. 3 of Tsai (as labeled by examiner above) discloses wherein the conductive pad is spaced apart from the interconnect.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829